Citation Nr: 1217088	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Board remanded the claim for further development.  Once the development was completed, the case came before the Board again.  In an April 2009 decision, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court granted a Joint Motion for Remand (Joint Motion).  In the March 2010 Order, the Court vacated the Board's April 2009 decision and remanded the appeal to the Board for compliance with instructions provided in the Joint Motion.  The Board remanded the claim for further development in November 2010 and subsequently requested a VA medical opinion to ensure compliance with the Joint Motion.  The development requested by the Board in its November 2010 remand has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran was exposed to blood and/or other bodily fluids during active service. 

2.  Symptoms of hepatitis C with cirrhosis were not chronic in service. 

3.  Symptoms of hepatitis C with cirrhosis have not been continuous since service separation. 

4.  The Veteran's hepatitis C with cirrhosis is related to his active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C with cirrhosis have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Hepatitis C with Cirrhosis

The Veteran contends that he has hepatitis C resulting from exposure to blood in military service.  Specifically, in the July 2005 Notice of Disagreement, he wrote that he was a psychiatric specialist assigned to work in a field Army hospital, and that, while his primary assignment was to work in the detoxification ward, he also worked in the emergency room transferring wounded personnel from medivac aircraft to the emergency room, thus exposing himself to blood.  He further avers that, when he worked in the detoxification ward, his secondary responsibility was to care for the general health and hygiene of the soldiers, and in so doing, he was exposed to body fluids.

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hepatitis C.  Concerning the question of in-service disease or injury, the Veteran's DD Form 214 and service personnel records confirm that he was a psychiatric specialist, and that he served in Vietnam from December 1972 to March 1973.  His Record of Assignments shows that he worked as a medical corpsman from January 1972 until his separation in February 1974 at Fort Gordon in Georgia, and at a drug treatment center in Vietnam.  The Veteran is competent to report the specifics of his duties while working as a medical corpsman and in the detoxification ward, including whether he was exposed to blood and other bodily fluids in the course of fulfilling those duties.  See Layno at 465. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that hepatitis C symptoms were not chronic in service.  In short, the service treatment records do not demonstrate the presence of hepatitis C or symptoms of hepatitis C.  The evidence in this case includes a February 1971 enlistment examination report, which shows no indication of hepatitis C or liver problems.  In August 1971, the Veteran reported dark urine and yellow hands.  The treatment notes raised the possibility that he had jaundice, but then the doctor stated he doubted that the Veteran's symptoms represented liver disease.  Neither the Veteran's history nor the service treatment records reflect any reported history of hepatitis C in service, or complaints, treatment, or diagnosis of hepatitis C during active service.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that hepatitis C symptoms have not been continuous since service separation in February 1974.  Following service separation in February 1974, the evidence of record shows no complaints, diagnosis, or treatment for hepatitis C until November 2003.  Despite the lack of continuity of hepatitis symptoms following service separation in 1974, the Board finds that the competent evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed hepatitis C with cirrhosis is related to his active service.  

The evidence of record indicates at least some risk factors for hepatitis other than any in-service event or injury, including a post-service blood transfusion in the 1980s, post-service hemodialysis, and possible intravenous drug use.  As mentioned above, the Veteran was first diagnosed with hepatitis in November 2003, nearly thirty years after service separation, at the Family Care Center.  It was noted that he typically drank six beers on weekends.  In August 2004, the Veteran sought treatment at the West Los Angeles VA Medical Center, where risk factors for hepatitis were listed as blood exposure in Vietnam, as well as a post-service motor vehicle accident which had required a blood transfusion in 1984.  The Veteran completed a questionnaire regarding risk factors for hepatitis in December 2004.  He denied use of intravenous drugs and intranasal cocaine, high-risk sexual activity, hemodialysis, tattoos or body piercings, sharing of toothbrushes or razor blades, acupuncture with non-sterile needles, and blood transfusions, despite the 1984 blood transfusion indicated in the August 2004 VA Medical Center note and later confirmation of the blood transfusion by the Veteran in his September 2006 VA Form 9.  Moreover, the Board notes that a December 1991 Long Beach VA Medical Center Emergency Room Record indicates that the Veteran reported flank pain following a four-day drinking binge, with a prior episode eight years before which had required hemodialysis, which the Veteran denied having in his 2004 risk factor questionnaire.  In addition, the record, particularly the 2008 VA examination report, indicates prior intravenous drug use.  However, the Board also notes an April 1992 VA Medical Center note wherein the Veteran denied intravenous drug use, as well as his more recent denial of previous drug use in his September 2006 VA Form 9.    

There are also conflicting medical opinions on the question of whether the Veteran's current hepatitis C with cirrhosis is related to blood and other bodily fluid exposure during active service.  The Veteran was afforded a VA examination in September 2008 in response to the July 2008 remand issued by the Board.  The examiner reviewed the Veteran's records, finding no evidence that he had worked as a medic in the field or was involved in combat.  Further, the examiner noted the history of drug use and a post-service blood transfusion indicated in the records.  The Veteran was on the liver transplant list, but was on hold due to lack of a support person in the case.  On clinical evaluation, he was noted to be slightly jaundiced.  Hepatitis C was noted to be well-documented by elevated liver function tests.  The examiner assessed cirrhosis of the liver with progressive liver failure, more likely than not was not connected to his military service.

Upon request by the RO, the VA examiner provided an addendum opinion in October 2008, wherein she stated the records showed that the Veteran served as a psychiatric specialist, a position in which he would not likely have been exposed to the massive amount of blood that could transmit hepatitis C.  Further, the VA examiner opined that the Veteran likely acquired hepatitis from drug use, sexual activity, or through the transfusion following the motor vehicle accident in the 1980s.  The examiner reiterated her opinion that the Veteran's hepatitis was not related to military service.  She did not take into account the Veteran's statement that he was exposed to blood when he was occasionally assigned to work in the emergency room and carry men from the medivac to the emergency room in reaching her conclusion.

The Board requested another VA medical opinion which it received in January 2012.  The VA gastroenterologist, Dr. M., reviewed the Veteran's claims file, including his service treatment records, post-service treatment records, and the Veteran's statements regarding his in-service duties as a medical corpsman.  Dr. M. opined that it was at least as likely as not that the Veteran's hepatitis was incurred during active service, assuming the Veteran's statements regarding his responsibilities as a medical corpsman are true.  The doctor noted that the most common route of hepatitis C transmission is blood transfusion prior to 1990 or intravenous drug use.  However, the doctor stated that hepatitis C can also be transmitted via exposure of broken skin surface, such as a cut, with infected blood or contaminated objects.  Taking into consideration the Veteran's claims that he was exposed to blood when assigned to work in the emergency room and transport of men from the medivac, Dr. M. reasoned that exposure of the Veteran's unprotected skin to infected blood was certainly a risk factor for contracting hepatitis.  The doctor conceded that it was also possible the Veteran may have contracted hepatitis C via a blood transfusion in 1984 or intravenous drug use; 

however, she stated it is not possible to determine with certainty that the Veteran did not contract it during active service in the absence of documented, negative hepatitis C testing immediately after separation from service, which was not available at the time.  Dr. M. further explained that, in a case of acute hepatitis, mild jaundice and viral symptoms may be present, and may progress to chronic hepatitis C sixty to eighty percent of the time.  Chronic hepatitis can develop in an asymptomatic patient who has contracted infection but not developed the acute symptoms.  Dr. M. further stated that the majority of newly infected cases are asymptomatic, and one-third of these patients may develop cirrhosis in twenty to thirty years.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hepatitis C with cirrhosis is related to active service.  As mentioned above, the Veteran is competent to report his specific duties as a medical corpsman during service, including whether he was exposed to blood or other bodily fluids.  See Layno at 465.  However, the 2008 VA examiner found the Veteran's statements regarding exposure to blood and other fluids to be not credible, and thus, did not take the possible exposure into account in reaching her opinion.  By contrast, the January 2012 VA medical opinion considers both the Veteran's statements as to his possible in-service blood exposure and the service and post-service treatment records.  The Board finds the January 2012 VA hepatitis C opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  


In light of the Veteran's competent statements regarding his in-service duties and the competent and probative January 2012 medical opinion, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for hepatitis C with cirrhosis are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   


ORDER

Service connection for hepatitis C with cirrhosis is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


